DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 4A and 4B) directed to claims 2-18 in the reply filed on May 4, 2022 is acknowledged. The following is a complete response to the May 4, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boulnois et al. (US Pat. Pub. 2010/0312240 A1).
Regarding claim 2, Boulnois discloses a forceps, comprising: a housing including a movable handle coupled thereto (see the housing structure as in figure 1 with the handle 60b coupled thereto), the movable handle movable between an initial position and a compressed position (see at least [0054]), a shaft extending distally from the housing (overall shaft formed of the coaxial parts of 20b/c), a drive bar slidably disposed within the shaft (20a), the drive bar operably coupled to the movable handle at a proximal end of the drive bar such that movement of the movable handle between the initial position and the compressed position effects longitudinal translation of the drive bar (via the axial movement of 20a to effect the to move the jaws open/closed), one of the shaft and the drive bar including a first electrically-conductive segment adapted to connect to a positive terminal of an energy source and a second electrically- conductive segment adapted to connect to a negative terminal of the energy source (See [0062] providing that the shaft formed of 20b/c provides for the conductive segments to form c1 and c2), an end effector assembly including first and second jaw members (see figures 6/7 with the jaws at 211a/a’ and 211b/b’), at least a portion of each of the jaw members formed from an electrically-conductive material, the first and second jaw members electrically insulated from one another (via the jaws 211a/b being bipolar and configured to connect to the bipolar energy as in [0078]), at least one of the jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween (via the opening/closing of the jaws), the first and second jaw members pivotably coupled to the shaft via a pivot pin (260), the first and second jaw members operably coupled to the drive bar via a cam pin such that longitudinal translation of the drive bar moves the first and second jaw members between the spaced-apart and approximated positions (via cam pin 220b/220b’ interacting with the cams at 220a/a’), wherein one of the pivot pin or the cam pin includes a first electrically-conductive portion and a second electrically-conductive portion that is electrically insulated from the first electrically-conductive portion (see figure 9 with the pin having the portions at A with r1 and r2 being insulated from one another), the first electrically-conductive portion configured to electrically couple the first electrically-conductive segment to the first jaw member and the second electrically-conductive portion configured to electrically couple the second electrically- conductive segment to the second jaw member (see [0075]-[0078]), the first and second jaw members configured to conduct energy through tissue grasped therebetween to treat tissue (via the configuration to delivery bipolar energy through tissue via the jaws).
	Regarding claim 3, Boulnois provides that the pivot pin includes the first electrically-conductive portion disposed at a first end thereof, the second electrically-conductive portion disposed at a second end thereof, and an electrically-insulative portion disposed therebetween (See figure 9 with r1 at a first end and r2, being away by b being at a second end).
Regarding claim 4, Boulnois wherein the pivot pin includes an electrically-insulative body having first and second spaced-apart electrically-conductive sleeves disposed thereabout (see [0077] providing for a ceramic material construction with the conductive material to be coated thereon so as to form conductive sleeves).
Regarding claim 5, Boulnois provides that the end effector assembly is releasably engagable with the shaft and the drive bar (via the removal of the cam and pivot pin).
	Regarding claim 6, Boulnois provides for a forceps, comprising: a housing (see the housing structure as in figure 1 with the handle 60b coupled thereto), a shaft extending distally from the housing (the shaft formed by the coaxial parts of 20b/c), a drive bar slidably disposed within the shaft (20a), at least one of the shaft or the drive bar including a first electrically-conductive segment adapted to connect to a positive terminal of an energy source and a second electrically-conductive segment adapted to connect to a negative terminal of the energy source (See [0062] providing that the shaft formed of 20b/c provides for the conductive segments to form c1 and c2), and an end effector assembly including first and second jaw members (see figures 6/7 with the jaws at 211a/a’ and 211b/b’), at least a portion of the first jaw member formed from an electrically-conductive material, the first and second jaw members electrically insulated from one another (via the jaws 211a/b being bipolar and configured to connect to the bipolar energy as in [0078]), at least one of the first or second jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween (via the opening/closing of the jaws), at least one of the first or second jaw members pivotably coupled to the shaft via a pivot pin (260), at least one of the first or second jaw members operably coupled to the drive bar via a cam pin such that longitudinal translation of the drive bar relative to the shaft moves at least one of the first or second jaw members between the spaced-apart and approximated positions (via cam pin 220b/220b’ interacting with the cams at 220a/a’), wherein the pivot pin includes a first electrically-conductive portion and a second electrically-conductive portion that is electrically insulated from the first electrically-conductive portion (see figure 9 with the pin having the portions at A with r1 and r2 being insulated from one another), the first electrically-conductive portion configured to electrically couple the first electrically-conductive segment to the first jaw member, and the second electrically-conductive portion configured to electrically couple the second electrically-conductive segment to the second jaw member (see [0075]-[0078]), the first and second jaw members configured to conduct energy therebetween and through tissue grasped therebetween to treat tissue (via the configuration to delivery bipolar energy through tissue via the jaws).
	Regarding claim 7, Boulnois provides that the pivot pin includes the first electrically-conductive portion disposed at a first end thereof, the second electrically-conductive portion disposed at a second end thereof, and an electrically-insulative portion disposed therebetween (See figure 9 with r1 at a first end and r2, being away by b being at a second end).
Regarding claim 8, Boulnois wherein the pivot pin includes an electrically-insulative body having first and second spaced-apart electrically-conductive sleeves disposed thereabout (see [0077] providing for a ceramic material construction with the conductive material to be coated thereon so as to form conductive sleeves).
Regarding claim 9, Boulnois provides that the end effector assembly is releasably engagable with the shaft and the drive bar (via the removal of the cam and pivot pin).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boulnois et al. (US Pat. Pub. 2010/0312240 A1) further in view of Slater (US Pat. Pub. 2012/0065466 A1).
	Regarding claim 10, Boulnois provides for a forceps, comprising: a housing (see the housing structure as in figure 1 with the handle 60b coupled thereto), a shaft extending distally from the housing and defining a longitudinal axis (overall shaft formed of the coaxial parts of 20b/c), a drive bar slidably disposed within the shaft (20a), and an end effector including a first jaw member and a second jaw member (see figures 6/7 with the jaws at 211a/a’ and 211b/b’), each of the first jaw member and the second jaw member being directly engaged with the shaft (via the yoke 221 being a portion of the shaft and with the jaws directly coupled thereon as in [0068]), each of the first jaw member and the second jaw member including a proximal flange (see the proximal portions along the proximal portions that form flanges as in figures 5/6), a pivot pin including a first portion and a second portion (260), the first portion of the pivot pin being fixedly mounted to the proximal flange of the first jaw member (via the portion of 260 to be fixedly mounted through 219’ in 211a’), the second portion of the pivot pin being fixedly mounted to the proximal flange of the second jaw member (via 260 in the corresponding portion in 211b’) and a cam pin slidably received at least partially within a first cam slot defined through the proximal flange of the first jaw member and a second cam slot defined through the proximal flange of the second jaw member (via cam pin 220b/220b’ interacting with the cams at 220a/a’).
While Boulnois provides for the first cam slot to have a first angle and a second cam slot having a second angle, Boulnois fails to provide that the first angle being opposite from the second angle. Slate discloses an exemplary manner of providing cam slots within a pair of jaws and specifically provides for such to extend in opposite angles so as to provide for the opening/closing of the jaws (see figure 4 with the cam slots at 70 of jaws 25). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided the cam slots of Boulnois at opposing angles as claimed to provide for the disclosed opening/closing an in each of Boulnois and Slater. Slater readily shows for a similar pivot pin and cam pin arrangement with the cam pin of Slate functioning in the same manner as that of Boulnois to provide for the opening/closing of the jaws. One of ordinary skill would be reasonably motivated and with a reasonable expectation of success to utilize the known arrangement in Slater to provide the requisite opening/closing in Boulnois.
	Regarding claim 11, Boulnois provides that both the pivot pin and the cam pin are engaged with the shaft (via 260 and 220b’ being one of directly or indirectly engaged with the shaft formed by 20b/c/221).
	Regarding claim 12, Boulnois provides that the shaft includes a bifurcated distal end (at 200a’).
	Regarding claim 13, Boulnois provides that a first portion of the bifurcated distal end of the shaft defines a first cam slot for engaging the cam pin, and wherein a second portion of the bifurcated distal end of the shaft defines a second cam slot for engaging the cam pin (via the ends of 200a’ being configured to receive 220b’ therein).
	Regarding claim 14, Boulnois provides that both the first cam slot of the shaft and the second cam slot of the shaft are parallel to the longitudinal axis (via the openings in 200a’ being parallel to 20b/c). Further, in view of the combination with Slater above, such would have be disposed at a non-parallel angle with respect to the first cam slot of the first jaw member and with respect to the second cam slot of the second jaw member (via the provided angled relationship via the combination with Slater).
	Regarding claim 15, Boulnois provides that the first portion of the pivot pin extends outwardly from an exterior surface of the first proximal flange, and wherein the second portion of the pivot pin extends outwardly from an exterior surface of the second proximal flange (via the pin 260 extending outwardly from the flanges of each of 220a as in figures 5/6 so as to engage 221).
	Regarding claim 16, Boulnois provides that the first proximal flange and the second proximal flange are configured to be received within the bifurcated distal end of the shaft (via the flanges being received within 221).
Regarding claim 17, Boulnois provides that the first portion of the pivot pin is configured to releasably engage a first aperture of the bifurcated distal end of the shaft, and wherein the second portion of the pivot pin is configured to releasably engage a second aperture of the bifurcated distal end of the shaft (via the pin 260 being capable of being removed from apertures in the end of 221).
	Regarding claim 18, Boulnois provides that each of the first and second jaw members supports an electrically-conductive tissue sealing plate thereon (via the surfaces that are electrically conductive on 211a/b along the grasping surface).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794